Title: From Benjamin Franklin to Isaac Norris, 1759
From: Franklin, Benjamin
To: Norris, Isaac


Dear Sir,
London, Jan. 19. 1759.
When I first began to treat with the Proprietors, they desired I would put down in Writing the principal Points of Complaint which were to be the Subjects of Conference between us, that they might previously consider them. I accordingly deliver’d them the Paper herewith enclos’d, called Heads of Complaint, in which I confin’d myself to those that related chiefly to his Majesty’s Service and the Defence of the Province, as being of more immediate Importance, and omitted the Appointment of Judges during Pleasure, and some other things, as Points that might afterwards come into Discussion, if we could by any means get over the former.
This Paper was deliver’d in August 1757: They receiv’d it with Pretensions to great Candour and real Intention of seriously considering it and giving a speedy Answer. We had several subsequent Conferences on those Heads, an Account of which I have given in former Letters. The Result was, that they said there were some Points in which the Royal Prerogative was concern’d, and it was therefore necessary, for the greater Safety in Proceeding, to have the Opinion of the Attorney and Solicitor General. This they would endeavour to obtain as soon as possible, having already stated a Case and laid it before those Gentlemen for their Consideration. After some Months Delay on this Head, I wrote them a Letter, of which I now send you another Copy, No 1. together with their Answer, No 2. Our Friends here were generally of Opinion that these Delays were not affected; and therefore, that I might not incur the Charge of Rashness and Precipitation in an Affair of so great Consequence, I still patiently waited for the Answer which was to depend on the expected Report, often sending or calling to know if it was yet ready. At length, after Fifteen Months, I received the Paper I here inclose No 3. The next Day I wrote the Letter No 4. and a few Days after, Mr. Paris came and delivered me the Message No 5. Thus a final End is put to all farther Negociation between them and me.
I need not point out to you the studied Obscurity and Uncertainty of their Answer, nor the mean Chicanery of their whole Proceeding. The Reason given for declining any farther Treaty with me, to wit, “That I had acknowledged a Want of Power to conclude proper Measures,” is of a Piece with the rest: The Truth is, I did refuse to take upon me to settle a Money Bill with the Proprietors, as having no Power to do an Act of that kind that should be obligatory on the Assembly, for that they neither had given nor could give me such a Power, it being no less than giving me a Power of making Laws for the Province; a Power which, tho’ the Assembly are trusted with by the People, they cannot delegate to another. But I never acknowledged any want of Power to treat and confer with them, and to endeavour accommodating the Differences with them agreable to my Instructions. They say they have now wrote to the Assembly, and it is given out, that their Proposals to the House are so fair, that it is not doubted they will be agreed to. I wish you may find them so. In the mean time, tho’ I am advis’d to make no Application to Parliament till I hear farther from the House, yet I shall immediately permit the Publishing a Work that has been long in hand, containing a true History of our Affairs and Disputes; from which I have reason to hope a good Effect, if those Disputes must at length come under the Consideration of the Legislature here.
Seven or eight Months after the Heads of Complaint were delivered to the Proprietors, Mr. Paris came to me with a Message from them, purporting “that it was Mr. Charles’s Fault they had not yet obtain’d the Attorney and Solicitor’s Opinion, he, Mr. Charles restraining the Attorney by means of a retaining Fee formerly given him, which Mr. Charles would not take back again tho’ desired so to do by the Attorney, and until that was done, the Attorney did not think himself at Liberty to consider Mr. Penn’s Case.” Speaking to Mr. Charles of this, he told me, that on hearing of my coming over, before my Arrival, he had retain’d the Attorney General in Behalf of the Province, and he did not think it consistent with his Duty to the Province to withdraw that Retainer. In which I thought him right. The Proprietors might either have got their Advice elsewhere; or, which would have been the fairest Way, have agreed with me on a joint State of the Case, to be laid before those Gentlemen in Behalf of all Parties concern’d: But they would never so much as let me see the Case they had stated. This Conduct of Mr. Charles is what they complain of in the first Paragraph of their Answer.
The Observation about the transposing some Parts of the Royal Charter to introduce the Discretion of the Assembly as necessary to the Making of Laws, is likewise mere Cavilling. I neither meant, nor had Occasion to mean in that Place, anything but what related to the Discretion of Deputies as restrained by Proprietary Instructions, contrary to the Charter.
I need make but little Observation on their Complaint of Injustice in the Assembly, in charging them with refusing to contribute &c. when they have given £5000. It is well known that they first declar’d in their Answer to the Assembly concerning Indian Expences, that being Governors they ought not to contribute to publick Expences anymore than any other Governor. The same Doctrine makes the first Part of their Deputy’s Disputes with the Assembly. And tho’ being beat out of that Argument, they afterwards gave £5000 that Sum was expressly declar’d in the Act to be in Lieu of their Share of the £60,000 Tax. And ever since that Act they have refus’d to contribute anymore; unless their Instructions, forbidding their Lieutenants to pass any Tax Act in which the greatest Part of their Estates is not exempted, can be construed to be no Refusal.
Upon the whole, the House will see, that if they purpose to continue Treating with the Proprietors, it will be necessary to recall me and appoint another Person or Persons for that Service, who are likely to be more acceptable or more pliant than I am, or, as the Proprietors express it, Persons of Candour. Whether my Conduct towards them, or theirs towards me, has exhibited most or least of that Quality, I must submit to my Judges. But if the House, grown at length sensible of the Danger, to the Liberties of the People, necessarily arising from such growing Power and Property in one Family with such Principles, shall think it expedient to have the Government and Property in different Hands, and for that purpose shall desire that the Crown would take the Province into its immediate Care, I believe that Point might without much Difficulty be carried, and our Privileges preserved; and in that I think I could still do Service.
Smith the Libeller has been arriv’d here some Weeks, but as yet I hear nothing of him. If he attempt anything against the Province, either in the way of Petition or public Scribbling, I shall take care to do what may be proper for our Justification.
I received your Favours of Nov. 21. and 23. with Bills for £200 and £300 Sterling, which I have put into the Hands of my Banker to procure Acceptance. I thank you for your Permission to use the Money freely on Occasion; but as I brought with me, and have had remitted to me since my Arrival, considerable Sums of my own, I do not see that I shall want it, and therefore pray that you would not on that Supposition refrain ordering it out of my Hands when your Occasions require it.
The Answer of the Committee you mention as preparing by Order of the House, relating to the Demand of 1200 Men for Garrisons per General Forbes, is not come to hand; Nor, which I wonder at, the late Indian Treaty, tho’ I see it advertis’d in the Papers as printed. The latter I very much want.
I am extreamly oblig’d to the Assembly for the repeated Instances of the Confidence they place in me. I beg you would present my dutiful Regards to the House, and assure them of my inviolable Fidelity and Zeal in their Service. With the greatest Esteem and Respect, I am, Dear Sir, Your most obedient Humble Servant
B Franklin
Isaac Norris Esqr.
 Endorsed: London Janry 19th. 1759 Benjamin Franklin
